ORIGINAL PROCEEDING FOR RULE 11 BAR REINSTATEMENT
{1 Upon consideration of the application of Christy Lynn Forth for reinstatement in the Oklahoma Bar Association (OBA), THIS COURT FINDS:
1) Petitioner, Christy Lynn Forth (Forth), was admitted to the state bar of the State of New York, in December 1999, after graduation from Georgetown University Law School in 1998 and upon successful completion of the state bar examination of the State of New York.
2) Forth moved to Oklahoma where she successfully completed the Oklahoma Bar Exam and was admitted to the Oklahoma Bar Association (OBA) in 2008. Forth practiced law in the State of Oklahoma from October 2008 until February 2005.
3) Forth moved to California in February 2005. While there, Forth worked as a paralegal. She did not engage in the practice of law.
4) Forth was administratively suspended from the OBA and her name stricken from the Roll of Attorneys on September 11, 2006, for non-payment of dues and non-compliance with Mandatory Continuing Legal Education (MCLE). 5) Forth moved back to the State of Oklahoma in 2010.
6) On July 5, 2012, Forth petitioned this Court for reinstatement to the OBA pursuant to Rule 11.1 of the Rules Governing Disciplinary Proceedings (RGDP), Okla. Stat. tit. 5, ch. 1, app. 1-A (2011). No objection to the Petition for Reinstatement has been filed with the OBA or this Court.
7) A hearing was held before the Professional Responsibility Tribunal (Tribu nal) on November 8, 2012. The Tribunal, along with the OBA, jointly recommends Forth's reinstatement.
8) The OBA and the Respondent submitted a Joint Motion For Waiver of Briefs on January 14, 2018.
T 2 Upon consideration of Forth's petition, and upon clear and convincing evidence, THIS COURT CONCLUDES:
1) Forth has satisfied the procedural requirements for reinstatement. She has complied with the notice requirements of Rules 11.1(a) and 11.3(b), RGDP; and no objections to her reinstatement were received.
2) Forth bas not filed any applications for reinstatement prior to this proceeding. 3) Forth possesses the good moral character entitling her to be readmitted to the OBA.
4) Forth has not engaged in the unauthorized practice of law in the State of Oklahoma or California during her suspension.
5) Forth has remained abreast of the current legal developments and possesses the competence and learning in the law required for reinstatement to the OBA.
6) The OBA has incurred costs in this matter in the amount of $863.13 for the investigation and processing of the application in this case.
7) Forth has not completed the requirements of her 2004, 2005, and 2012 MCLE credits hours nor paid the MCLE late compliance and reporting fees as required by 5 0.8.2011, Ch. 1, App. 1-B, Rule 6.
8) The Joint Motion for Waiver of Briefs filed on January 15, 2018, should be granted.
183 IT IS THEREFORE ORDERED, that Christy Lynn Forth be reinstated to membership in the OBA and her name be reinstated to the Roll of Attorneys licensed to practice law in the State of Oklahoma.
T4 IT IS FURTHER ORDERED that such reinstatement is conditioned upon *500Forth's payment to the OBA for: (1) the cost of the proceeding in the amount of $863.13; (2) payment of her 2018 membership dues, (3) payment of MCLE late reporting fees for 2004 and 2005 in the amount of $400.00, and a $500.00 MCLE reinstatement fee; and (4) completion of her 2004, 2005 and 2012 MCLE credits hours. These conditions must be satisfied within ninety days from the date of this order.
ALL JUSTICES CONCUR.